Exhibit CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Amended Annual Report of Great East Bottles & Drinks (China) Holdings, Inc. (the “Company”) on Form 10-K/A for the year ended December 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned hereby certifies, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of the undersigned’s knowledge: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company for the period certified. Signed on thisFebruary 10, 2010 /s/ Danny Poon Name: Danny Poon Title:Chief Financial Officer and Acting Principal Accounting Officer
